



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of October __, 2008 (the “Effective Date”),
by and between Maiden Holdings, Ltd., 48 Par-la-Ville Road, Suite 1141, Hamilton
HM 11, Bermuda, a Bermuda company (the “Company”) and Arturo Raschbaum, an
individual residing at___________ (the “Executive”).


WITNESSETH


WHEREAS, The Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) in order to set forth the terms and conditions of
Executive’s employment, intending to supersede any prior employment agreement,
written or oral, whether with the Company or other affiliates.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1. Duties and Responsibilities. The duties and responsibilities of Executive
shall be those of the President and Chief Executive Officer of the Company and
Maiden Insurance Company, Ltd., and as Chief Executive Officer of Maiden
Holdings North America, Ltd., and each of its subsidiaries (the “US
Subsidiaries”), as the same shall be assigned to him, from time to time, by the
Board of Directors of the Company. Executive shall commence his duties with the
Company’s US subsidiaries as of the Effective Date and shall commence his duties
with the Company and Maiden Insurance Company, Ltd., upon the attainment of
requisite Bermuda immigration approvals. Executive recognizes that, during the
period of his employment hereunder, he owes an undivided duty of loyalty to the
Company and agrees to devote substantially all of his business time and
attention to the performance of his duties and responsibilities and to use his
best efforts to promote and develop the business of the Company. Subject to the
approval of the Board of Directors, which shall not be unreasonably withheld,
Executive shall be entitled to serve on corporate, civic, and/or charitable
boards or committees and to otherwise reasonably participate as a member in
community, civic, or similar organizations and the pursuit of personal
investments which do not present any material conflicts of interest with the
Company. Upon the attainment of requisite Bermuda immigration approvals,
Executive’s principal place of work shall be Hamilton, Bermuda, or as otherwise
designated by the Board of Directors of the Company. Executive shall also be
required to travel as reasonably necessary to carry out his duties.


1

--------------------------------------------------------------------------------


2. Employment Period. For a period commencing on the Effective Date hereof and
ending three years from the Effective Date (the “Employment Period”), the
Company hereby employs Executive in the capacities herein set forth. Executive
agrees, pursuant to the terms hereof, to serve in such capacities for the
Employment Period. This Agreement shall renew for successive three year periods
unless one of the parties provides written notice of not less than one hundred
eighty days prior to the end of the Employment Period or any successive
Employment Period that the party will not renew the Agreement.


3. Compensation and Benefits.


(a) Salary. The Company shall pay or cause an affiliate to pay Executive a
salary at the rate of One Million Dollars ($1,000,000) per annum (“Salary”),
payable in accordance with the Company’ normal payroll process. Executive shall
be entitled to a salary review annually at the end of each calendar year. Such
salary review shall be based entirely on merit and any salary adjustments shall
be determined by the Board of Directors of the Company solely at its discretion;
provided, however, the Executive’s Salary may not be decreased.


(b) Share Options. On the Effective Date and on the first two anniversaries of
the Effective Date, Executive shall be granted options to purchase 333,334,
333,333 and 333,333 shares of the Company’s common shares under the Company’s
2007 Equity Incentive Plan (the “Plan”), subject to the terms and conditions of
the Plan and respective award agreement, for a total of 1,000,000 share options.
Such share options will be incentive share options within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended, to the extent permitted by
law. Twenty-five percent of the options will become exercisable on the first
anniversary of the date that such options are granted with an additional 6.25%
of such options vesting each quarter thereafter based on Executive's continued
employment, and will expire ten years after the date of grant.


(c) Incentive Compensation. Executive will be entitled to incentive compensation
as follows:


If Maiden Holdings, Ltd.’s combined ROE for any year equals
Then Executive receives a bonus of:
Between 12% and 15%
[to be determined]
Between 15% and 20%
[to be determined]
20% or greater
[to be determined]



(d) Housing. The Company shall provide executive with an apartment in Bermuda,
with any value attributed to Executive for US tax purposes to be grossed up for
US taxes.


(e) Executive shall also be entitled to the following benefits:



 
(i)
four weeks (4) weeks of paid vacation for each twelve (12) months of the
Employment, or such greater period as may be approved from time to time by Board
of Directors. Unused vacation time shall not be carried over to any subsequent
calendar year;



2

--------------------------------------------------------------------------------


 

 
(ii)
paid holidays and any and all other work-related leave (whether sick leave or
otherwise) as provided to the Company’ other executive employees; and

 

 
(iii)
participation in such employee benefit plans to which executive employees of the
Company, their dependents and beneficiaries generally are entitled during the
Employment Period and, including, without limitation, health insurance,
disability and life insurance, retirement plans and other present or successor
plans and practices of Company for which executive employees, their dependents
and beneficiaries are eligible.

 
4. Reimbursement of Expenses.  The Company recognizes that Executive, in
performing Executive’s functions, duties and responsibilities under this
Agreement, may be required to spend sums of money in connection with those
functions, duties and responsibilities for the benefit of the Company and,
accordingly, shall reimburse Executive for travel and other out-of-pocket
expenses reasonably and necessarily incurred in the performance of his
functions, duties and responsibilities hereunder upon submission of written
statements and/or bills in accordance with the regular procedures of the Company
in effect from time to time.


5. Disability. In the event that Executive shall be unable to perform because of
illness or incapacity, physical or mental, all the functions, duties and
responsibilities to be performed by him hereunder for a consecutive period of
four (4) months or for a total period of six (6) months during any consecutive
twelve (12) month period, the Company may terminate this Agreement effective on
or after the expiration of such period (the “Disability Period”) upon five (5)
business days’ written notice to Executive specifying the termination date (the
“Disability Termination Date”). Executive shall be entitled to receive his
Salary and any unreimbursed expenses to the Disability Termination Date and for
a period of the three months thereafter. Disability under this paragraph, shall
be determined by a physician who shall be selected by the Company and approved
by Executive. Such approval shall not be unreasonably withheld or delayed, and a
physician shall be deemed to be approved unless he or she is disapproved in
writing by Executive within ten (10) days after his or her name is submitted.
The Company may obtain disability income insurance for the benefit of Executive
in such amounts as the Company may determine.


6. Death. In the event of the death of Executive during the Employment Period,
this Agreement and the employment of Executive hereunder shall terminate on the
date of death of Executive. Executive’s heirs or legal representatives shall be
entitled to receive his Salary earned to the date of his death and for a period
of three months thereafter and any unreimbursed expenses.


3

--------------------------------------------------------------------------------


7.  Termination. 


The Company may discharge Executive for Cause at any time. Cause for discharge
shall mean (i) a material breach of this Agreement by Executive, but only if
such breach is not cured within thirty (30) days following written notice by the
Company to Executive of such breach, assuming such breach may be cured; (ii)
Executive is convicted of any crime involving moral turpitude; or (iii)
Executive engages in any willful act or willful course of conduct constituting
an abuse of office or authority which significantly adversely affects the
business or reputation of the Company, but only if such act or course of conduct
is not cured within thirty (30) days following written notice by the Company to
Executive of such act or course of conduct, assuming act or course of conduct
may be cured;. No act, failure to act or course of conduct on Executive’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action, omission or course of
conduct was in the best interest of the Company. Any written notice by the
Company to Executive pursuant to this paragraph 7 shall set forth, in reasonable
detail, the facts and circumstances claimed to constitute the Cause. If
Executive is discharged for Cause, the Company, without any limitations on any
remedies it may have at law or equity, shall have no liability for salary or any
other compensation and benefits to Executive after the date of such discharge.


8. Non-Disclosure of Confidential Information.“Confidential Information” means
all information known by Executive about the Company’ business plans, present or
prospective customers, vendors, products, processes, services or activities,
including the costing and pricing of such services or activities, employees,
agents and representatives. Confidential Information does not include
information generally known, other than through breach of a confidentiality
agreement with any of the Company or its affiliates, in the industry in which
the Company engages or may engage. Executive will not, while this Agreement is
in effect or after its termination, directly or indirectly, use or disclose any
Confidential Information, except in the performance of Executive’s duties for
the Company, or to other persons as directed by the Board of Directors.
Executive will use reasonable efforts to prevent unauthorized use or disclosure
of Confidential Information. Upon termination of employment with the Company,
Executive will deliver to the Company all writings relating to or containing
Confidential Information, including, without limitation, notes, memoranda,
letters, electronic data, drawings, diagrams, and printouts, as well as any
tapes, discs, flash drives or other forms of recorded information. If Executive
violates any provision of this Section while this Agreement is in effect or
after termination, the Company specifically reserve the right, in appropriate
circumstances, to seek full indemnification from Executive should the Company
suffer any monetary damages or incur any legal liability to any person as a
result of the disclosure or use of Confidential Information by Executive in
violation of this Section.


4

--------------------------------------------------------------------------------


9. Restrictive Covenant.


(a) Prohibited Activities. Executive agrees that he shall not (unless he has
received the prior written consent of the Company), during the period beginning
on the Effective Date of this Agreement, during the term of this Agreement and
ending two (2) years thereafter (the “Restriction Period”), directly or
indirectly, for any reason, for his own account or on behalf of or together with
any other person or firm:



 
(i)
hire or solicit for employment or call, directly or indirectly, through any
person or firm, on any person who is at that time (or at any time during the one
year prior thereto) employed by or representing the Company with the purpose or
intent of attracting that person from the employ of the Company;




 
(ii)
call on, solicit or perform services for, directly or indirectly through any
person or firm, any person or firm that at that time is, or at any time within
one year prior to that time was, a customer of the Company or any prospective
customer that had or, to the knowledge of Executive, was about to receive a
business proposal from the Company, for the purpose of soliciting or selling any
product or service in competition with the Company; or




 
(iii)
call, directly or indirectly through any person or firm, on any entity which has
been called on by the Company in connection with a possible acquisition by the
Company with the knowledge of that entity’s status as such an acquisition
candidate, for the purpose of acquiring that entity or arranging the acquisition
of that entity by any person or firm other than the Company.



(b) Damages. Because of (i) the difficulty of measuring economic losses to the
Company as a result of any breach by Executive of the covenants in Sections
9(a), and (ii) the immediate and irreparable damage which could be caused to the
Company for which they would have no other adequate remedy, Executive agrees
that the Company may enforce the provisions of Paragraph 9(a) by injunction and
restraining order against Executive if he breaches any of said provisions,
without necessity of providing a bond or other security.


(c) Reasonable Restraint. The parties hereto agree that Sections 9(a) and 9(b)
impose a reasonable restraint on Executive in light of the activities and
business of the Company on the date hereof and the current business plans of the
Company.


5

--------------------------------------------------------------------------------


10. Ownership of Inventions. Executive shall promptly disclose in writing to the
Board of Directors all inventions, discoveries, and improvements conceived,
devised, created, or developed by Executive in connection with his employment
(collectively, “Invention”), and Executive shall transfer and assign to the
Company all right, title and interest in and to any such Invention, including
any and all domestic and foreign patent rights, domestic and foreign copyright
rights therein, and any renewal thereof. Such disclosure is to be made promptly
after the conception of each Invention, and each Invention is to become and
remain the property of the Company, whether or not patent or copyright
applications are filed thereon by the Company. Upon request of the Company,
Executive shall execute from time to time during or after the termination of
employment such further instruments including, without limitation, applications
for patents and copyrights and assignments thereof as may be deemed necessary or
desirable by the Company to effectuate the provisions of this Section.


11. Construction. If the provisions of paragraph 9 should be deemed
unenforceable, invalid, or overbroad in whole or in part for any reason, then
any court of competent jurisdiction designated in accordance with paragraph 13
is hereby authorized, requested, and instructed to reform such paragraph to
provide for the maximum competitive restraint upon Executive’s activities (in
time, product, geographic area and customer or employee solicitation) which
shall then be legal and valid.


12. Damages and Jurisdiction. Executive agrees that violation of or threatened
violation of any of paragraphs 8, 9 or 10 would cause irreparable injury to the
Company for which any remedy at law would be inadequate, and the Company shall
be entitled in any court of law or equity of competent jurisdiction to
preliminary, permanent and other injunctive relief against any breach or
threatened breach of the provisions contained in any of said paragraphs 8, 9 or
10 hereof, and such compensatory damages as shall be awarded. Further, in the
event of a violation of the provisions of paragraph 9, the Restriction Period
referred to therein shall be extended for a period of time equal to the period
that any violation occurred.


13. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of New York, without giving effect to
the principles of conflict of laws thereof. The Company and Executive hereby
each consents to the exclusive jurisdiction of the state and federal courts
sitting in New York county, New York, with respect to any dispute arising under
the terms of this Agreement and further consents that any process or notice of
motion therewith may be served by certified or registered mail or personal
service, within or without Bermuda, provided a reasonable time for appearance is
allowed. Each party acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues, and
therefore each party hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury with respect to any litigation directly
or indirectly arising out of or relating to this Agreement, or the breach,
termination or validity of this Agreement, or the transactions contemplated by
this Agreement. The parties further agree that any judgment, order or injunction
granted by any court within Bermuda shall be enforceable in any jurisdiction in
which the Company or its affiliates do business.


6

--------------------------------------------------------------------------------


14. Indemnification. To the fullest extent permitted by, and subject to, the
Company’ Certificates of Incorporation and By-laws, the Company shall indemnify
and hold harmless Executive against any losses, damages or expenses (including
reasonable attorney’s fees) incurred by him or on his behalf in connection with
any threatened or pending action, suit or proceeding in which he is or becomes a
party by virtue of his employment by the Company or any affiliates or by reason
of his having served as an officer or director of the Company or any other
corporation at the express request of the Company, or by reason of any action
alleged to have been taken or omitted in such capacity.


15. Severability. If any provision of this Agreement is held to be invalid,
illegal, or unenforceable, that determination will not affect the enforceability
of any other provision of this Agreement, and the remaining provisions of this
Agreement will be valid and enforceable according to their terms.


16. Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under any
applicable employment or income tax laws or similar statutes or other provisions
of law then in effect.


17. Successors to Company. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of Executive and the Company and
any successor or assign of the Company, including, without limitation, any
corporation acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, sale or otherwise (and
such successor shall thereafter be deemed embraced within the term “Company” for
the purposes of this Agreement), but shall not otherwise be assignable by the
Company. The services to be provided by Executive hereunder may not be delegated
nor may Executive assign any of his rights hereunder.


18. No Restrictions. Except for Executive’s obligations under (the “GMAC
Non-Compete”), which he has disclosed to the Company, Executive represents and
warrants that as of the Effective Date, Executive is not subject to any
contractual obligations or other restrictions, including, but not limited to,
any covenant not to compete, that could interfere in any way with his employment
hereunder. The Company and Executive agree that contemporaneously with the
execution of this Agreement, they will execute a separate indemnification
agreement pursuant to which the Company will indemnify Executive in the event
GMAC brings any legal action against the Executive arising out of the GMAC
Non-Compete.


19. Miscellaneous.


(a) This Agreement will be binding and inure to the benefit of Executive and
Executive’s personal representatives, and the Company, their successors and
assigns.


7

--------------------------------------------------------------------------------


(b) If Executive should die while any amount would still be payable to him under
this Agreement if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s estate or legal representative.


(c) The failure of any of the parties hereto to enforce any provision hereof on
any occasion shall not be deemed to be a waiver of any provision or succeeding
breach of such provision or any other provision.


(d) All notices under this Agreement shall be given by registered or certified
mail, return receipt requested, directed to parties at the following addresses
or to such other addresses as the parties may designate in writing:
 
If to the Company:


Maiden Holdings, Ltd.
48 Par-laVille Road, Suite 1141
Hamilton HM 11 Bermuda
Attention: General Counsel


If to Executive


Arturo Raschbaum
__________________
Hamilton Bermuda HM12


(e) In furtherance and not in limitation of the foregoing, this Agreement
supersedes any employment agreement between the Company and Executive, written
or oral, and any such agreement hereby is terminated and is no longer binding on
either party.


20. Key Man Insurance Authorization. At any time during the term of this
Agreement, the Company will have the right (but not the obligation) to insure
the life of Executive for the sole benefit of the Company and to determine the
amount of insurance and type of policy. The Company will be required to pay all
premiums due on such policies. Executive will cooperate with the Company in
taking out the insurance by submitting to physical examination, by supplying all
information required by the insurance company, and by executing all necessary
documents. Executive, however, will incur no financial obligation by executing
any required document, and will have no interest in any such policy.


8

--------------------------------------------------------------------------------



21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be deemed to be duplicate originals.


MAIDEN HOLDINGS, LTD.


 

By: /s/ Ben Turin  
/s/ Arturo Raschbaum
    Chief Operating Officer  
Arturo Raschbaum
 


 
9

--------------------------------------------------------------------------------


 
 